              Case 1:18-cv-07335-GHW Document 26 Filed 10/12/18 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK

DAVID DECAPUA, individually and on
behalf of all others similarly situated,
                                                     Case No. 18-cv-07335
                      Plaintiff,
                                                     NOTICE OF VOLUNTARY DISMISSAL
v.                                                   PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

METLIFE, INC., a Delaware Corporation,

                      Defendant.



            Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

     David DeCapua, by and through his counsel, hereby gives notice that the above captioned action

     is voluntarily dismissed, without prejudice against the defendant MetLife, Inc.


            Dated: October 12, 2018                      Respectfully submitted,


                                                         By: /s/ Jonathan D. Selbin
                                                         LIEFF, CABRASER, HEIMANN &
                                                         BERNSTEIN, LLP
                                                         Jonathan D. Selbin
                                                         Email: jselbin@lchb.com
                                                         John T. Nicolaou
                                                         Email: jnicolaou@lchb.com
                                                         250 Hudson Street, 8th Floor
                                                         New York, NY 10013
                                                         Telephone: (212) 355-9500
                                                         Facsimile: (212) 355-9592

                                                         LIEFF, CABRASER, HEIMANN &
                                                         BERNSTEIN, LLP
                                                         Daniel M. Hutchinson (admitted pro hac vice)
                                                         Email: dhutchinson@lchb.com
                                                         275 Battery Street, 29th Floor
                                                         San Francisco, California 94111-3339
                                                         Telephone: (415) 956-1000
                                                         Facsimile: (415) 956-1008

                                                         Matthew R. Wilson (admitted pro hac vice)
                                                     1
Case 1:18-cv-07335-GHW Document 26 Filed 10/12/18 Page 2 of 3



                                  MEYER WILSON CO., LPA
                                  Email: mwilson@meyerwilson.com
                                  Michael J. Boyle, Jr. (admitted pro hac
                                  vice)
                                  Email: mboyle@meyerwilson.com
                                  1320 Dublin Road, Ste. 100
                                  Columbus, OH 43215
                                  Telephone: 614.224.6000
                                  Facsimile: 614.224.6066


                                  Attorney for Plaintiff and the Class




                              2
        Case 1:18-cv-07335-GHW Document 26 Filed 10/12/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date a true copy of this Notice of Voluntary Dismissal

Pursuant to FRCP 41(a)(1)(A)(i) was filed on ECF in accordance with the Federal Rules of Civil

Procedure, the Southern District of New York’s Local Rules, and the Southern District of New

York’s Rules on Electronic Service upon counsel of record.

                                             /s/ Jonathan D. Selbin
                                             Attorney for Plaintiff and the Proposed Class




                                                3
